
	

113 HR 4755 IH: Access to Inpatient Rehabilitation Therapy Act of 2014
U.S. House of Representatives
2014-05-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4755
		IN THE HOUSE OF REPRESENTATIVES
		
			May 29, 2014
			Mr. Thompson of Pennsylvania (for himself and Mr. Butterfield) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title XVIII of the Social Security Act to include recreational therapy among the therapy
			 modalities that constitute an intensive rehabilitation therapy program in
			 an inpatient rehabilitation hospital or unit.
	
	
		1.Short titleThis Act may be cited as the Access to Inpatient Rehabilitation Therapy Act of 2014.
		2.Findings and purpose
			(a)FindingsCongress finds the following:
				(1)Intensive, coordinated medical rehabilitation provided in inpatient rehabilitation hospitals and
			 units is critical to Medicare beneficiaries with injuries, illnesses,
			 disabilities, and chronic conditions in order to return to health, full
			 function, independent living, and a high quality of life.
				(2)The Centers for Medicare & Medicaid Services (in this section referred to as CMS) uses an intensity of therapy requirement to help determine which Medicare beneficiaries are appropriate for treatment in an
			 inpatient rehabilitation hospital or unit. CMS has interpreted the
			 intensity of therapy requirement through application of the so-called Three Hour Rule (42 C.F.R. 412.622(a)(3)(ii)) which requires the patient to be able to participate in three hours
			 of rehabilitation therapy per day, five days per week, or 15 hours of
			 rehabilitation therapy over a one-week period.
				(3)Before 2010, CMS regulations explicitly stated that physical therapy, occupational therapy, speech
			 therapy, and/or orthotics and prosthetics were counted toward the Three
			 Hour Rule on an as-needed basis. In addition, CMS regulations stated that other therapeutic modalities that were determined by the physician and the rehabilitation team to be needed by the patient on a priority basis would qualify toward satisfaction of the rule (HCFA Ruling 85–2).
				(4)This language allowed recreational therapy to count toward satisfaction of the Three Hour Rule for
			 patients who required this mix of therapies on a priority basis in the
			 inpatient rehabilitation hospital or unit setting.
				(5)CMS by regulation (74 Fed. Reg. 39811 (August 7, 2009)) revised these prior regulations, effective
			 January 1, 2010, by limiting the Three Hour Rule to recognize only four
			 services (namely, physical, occupational, and speech therapy as well as
			 orthotics and prosthetics) and removing the discretion of the physician
			 and the rehabilitation team to count other therapeutic services needed by
			 the patient toward satisfaction of the Three Hour Rule. As a result,
			 recreational therapy services are often not available to patients who
			 require medically necessary recreational therapy as part of their plan of
			 care.
				(6)Recreational therapy is a treatment service designed to restore, remediate, and rehabilitate a
			 patient’s level of functioning and independence in life activities, to
			 promote health and wellness as well as to reduce or eliminate the activity
			 limitations and restrictions to participation in life situations caused by
			 an illness or disabling condition. Recreational therapy in the inpatient
			 rehabilitation hospital and unit setting is provided by qualified
			 recreational therapists when required by the patient’s condition and
			 prescribed by a physician as part of a patient’s plan of care.
				(b)PurposeIt is the purpose of this Act to restore reliance on the professional judgment of the treating
			 physician and the rehabilitation team when determining whether a Medicare
			 patient meets the intensity of therapy requirement of an inpatient
			 rehabilitation hospital or unit in order for that patient to gain access
			 to the appropriate mix of medically necessary therapeutic rehabilitation
			 services in that setting, including physical therapy, occupational
			 therapy, and, as needed, speech therapy, orthotics and prosthetics, and
			 recreational therapy.
			3.Including recreational therapy among the therapy modalities that constitute an intensive
			 rehabilitation therapy program in determining the medical necessity of
			 services in an inpatient rehabilitation facility (IRF)
			(a)In generalSection 1886(j) of the Social Security Act (42 U.S.C. 1395ww(j)) is amended by adding at the end
			 the following new paragraph:
				
					(9)Including recreational therapy among therapy modalities that constitute an intensive rehabilitation
			 therapy program in a rehabilitation facilityThe Secretary shall include recreational therapy services among the therapeutic modalities that
			 constitute an intensive rehabilitation program in determining (pursuant to
			 applicable regulations) whether inpatient services in a rehabilitation
			 facility are reasonable and necessary under section 1862(a)(1)(A)..
			(b)Effective dateThe amendment made by section (a) shall apply to services furnished on or after January 1, 2015.
			
